Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  April 1, 2015                                                   Robert P. Young, Jr.,
                                                                            Chief Justice

  149631-3                                                      Stephen J. Markman
                                                                    Mary Beth Kelly
                                                                     Brian K. Zahra
                                                             Bridget M. McCormack
                                                                   David F. Viviano
  GLENN S. MORRIS,                                             Richard H. Bernstein,
            Plaintiff-Appellee,                                                  Justices

  v                                       SC: 149631
                                          COA: 315007
                                          Kent CC: 09-001878-CB
  MORRIS, SCHNOOR & GREMEL, INC.,
  CHARRON & HANISCH, P.L.C., and
  DAVID W. CHARRON,
            Defendants,
  and
  NEW YORK PRIVATE INSURANCE
  AGENCY, L.L.C.,
            Appellant.

  ____________________________________/

  MORRIS, SCHNOOR & GREMEL,
  PROPERTIES, L.L.C.,
            Plaintiff-Appellee,
  v                                       SC: 149632
                                          COA: 315702
                                          Kent CC: 09-011842-CB
  MORRIS, SCHNOOR & GREMEL, INC.,
  DAVID W. CHARRON, and CHARRON
  & HANISCH, P.L.C.,
            Defendants,
  and
  NEW YORK PRIVATE INSURANCE
  AGENCY, L.L.C.,
            Appellant.

  ____________________________________/
                                                                                                               2


GLENN S. MORRIS,
          Plaintiff-Appellee,
v                                                                 SC: 149633
                                                                  COA: 315742
                                                                  Kent CC: 09-001878-CB
MORRIS, SCHNOOR & GREMEL, INC.,
DAVID W. CHARRON, and CHARRON
& HANISCH, P.L.C.,
          Defendants,
and
NEW YORK PRIVATE INSURANCE
AGENCY, L.L.C.,
          Appellant.

____________________________________/

      On order of the Court, the application for leave to appeal the May 29, 2014
judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
argument on whether to grant the application or take other action. MCR 7.302(H)(1).
The parties shall file supplemental briefs within 42 days of the date of this order. They
should not submit mere restatements of their application papers.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 1, 2015
       p0325
                                                                             Clerk